DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Vincelette and Dowell does not teach “depositing an optical waveguide directly onto an inner surface of at least one of a wellbore tool, a drill pipe, a tubular, and a tubing.” Applicant argues that the waveguide must be directly deposited on the drill pipe. Examiner respectfully disagrees. The claim only requires the waveguide be deposited directly on an inner surface of a wellbore tool which Vincelette teaches as discussed below. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the wave guide deposited directly on a drill pipe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2019/0226321) in view of Dowell (US 9,702,984).
With respect to claims 1 and 11: Vincelette discloses a method comprising: 
depositing an optical waveguide (1200) directly onto an inner surface of at least one of a wellbore tool, a drill pipe, a tubular, and a tubing (1224, 1232, 1202, 1224, 1226 are all part of a wellbore tool; Fig. 12A; ¶ [0097]; 1200 is directly on the inner surface of 1224, 1232 as discussed in ¶ [0097, 0100]); 
configuring one or more non-uniformities (1228, 1230; ¶ [0094, 0099] at one or more locations of the optical waveguide (Fig. 12a), the one or more non-uniformities being configured to reflect or scatter light at one or more angles relative to a site of interaction between the light and the one or more non-uniformities (¶ [0094]); 
determining at least one of a reflection pattern and a transmission pattern of light propagated through the optical waveguide and reflected or scattered by the one or more non-uniformities (¶ [0094, 0099]); and 
based on the at least one of the reflection pattern and the transmission pattern of the light, determining one or more conditions associated with of the at least one of the wellbore tool, the drill pipe, the tubular, and the tubing (¶ [0094, 0099]).
Vincelette does not disclose the optical waveguide comprising a first layer of low refractive-index material, a second layer of high refractive-index material applied to a first surface of the first layer, and a third layer of low refractive-index material applied to a second surface of the second layer.
Dowell teaches an the optical waveguide comprising a first layer (102, 202, 704) of low refractive-index material (Figs. 1, 2, 7; Col. 4, lines 14-24; Col. 4, line 66-Col. 5, line 15; Col. 7, lines 29-48), a second layer (104, 204, 706) of high refractive-index material applied to a first surface of the first layer (Figs. 1, 2, 7; Col. 4, lines 14-24; Col. 4, line 66-Col. 5, line 15; Col. 7, lines 29-48), and a third layer 
With respect to claims 2 and 13: Vincelette from the combination of Vincelette  and Dowell further teaches determining the one or more conditions associated with the wellbore tool comprises identifying at least one of corrosion at one or more areas of the wellbore tool, erosion at one or more areas of the wellbore tool, one or more gaps between two or more components associated with the wellbore tool, a strain at one or more areas of the wellbore tool, a torque associated with the wellbore tool, a tension associated with the wellbore tool, a temperature at one or more areas of the wellbore tool (¶ [0099]), and a pressure at one or more areas of the wellbore tool (¶ [0064-66]).
With respect to claims 3 and 14: Vincelette from the combination of Vincelette and Dowell further teaches the one or more areas of the wellbore tool comprise at least one of a joint, a surface, and an inner region (¶ [0064-66, 0099]), and wherein at least one of the two or more components associated with the wellbore tool comprises at least one of a pipe, a joint, an interface, a portion of the wellbore tool, and a second wellbore tool.
With respect to claims 4 and 15: Vincelette from the combination of Vincelette and Dowell further teaches determining the one or more conditions associated with the wellbore tool comprises identifying at least one of an alignment for connecting two or more components associated with the wellbore tool, joint geometries for connecting two or more components associated with the wellbore tool, a torque for connecting two or more components associated with the wellbore tool, and a depth or location of two or more components (38a-n) associated with the wellbore tool (¶ [0061-63]).
With respect to claim 5: Vincelette from the combination of Vincelette and Dowell further teaches the two or more components associated with the wellbore tool comprise at least one of a drill pipe, a joint, and a tubular (1202 is a tubular).
With respect to claims 6 and 16: Vincelette from the combination of Vincelette and Dowell further teaches the reflection pattern comprises at least one of a first wavelength of a portion of light reflected by the one or more non-uniformities, a first frequency of the portion of light reflected by the one or more non-uniformities, a first intensity of the portion of light reflected by the one or more non-uniformities (¶ [0056, 0094, 0099]), and an amount of attenuation associated with the portion of light reflected by the one or more non-uniformities (¶ [0056, 0094, 0099]), and wherein the transmission pattern comprises at least one of a second wavelength of a portion of light transmitted by the one or more non-uniformities, a second frequency of the portion of light transmitted by the one or more non-uniformities, a second intensity of the portion of light transmitted by the one or more non-uniformities (¶ [0056, 0094, 0099]), and an amount of attenuation associated with the portion of light transmitted by the one or more non-uniformities (¶ [0056, 0094, 0099]).
With respect to claims 7 and 17: Vincelette from the combination of Vincelette and Dowell further teaches propagating the light through the optical waveguide (¶ [0056, 0094]), wherein determining the one or more conditions associated with of the wellbore tool is further based on a pattern of the light propagated through the optical waveguide prior to being reflected or scattered by the one or more non-uniformities (¶ [0056, 0094, 0099]), the pattern of the light comprising at least one of a third wavelength, a third frequency, and a third intensity (¶ [0056, 0094, 0099]; original values without grating).
With respect to claims 8 and 18: Vincelette from the combination of Vincelette and Dowell further teaches the reflection pattern comprises a first spectroscopic fingerprint of at least a portion of light reflected by the one or more non- uniformities and the transmission pattern comprises (¶ [0056, 
With respect to claims 9 and 19: Vincelette from the combination of Vincelette and Dowell further teaches the wellbore tool comprises at least one of a drill pipe, a wellbore tubular, a production tubing, and casing (18, 20; Fig. 3), and wherein the one or more non-uniformities comprise at least one of a partial reflector (¶ [0094]), a total reflector, a scattering center, and a reflector tuned to have one or more sensitivities, the one or more sensitivities comprising at least one of a sensitivity to a particular wavelength and a sensitivity to a particular strain or stress.
With respect to claims 10 and 20: Vincelette from the combination of Vincelette and Dowell further teaches configuring the one or more non-uniformities at the one or more locations of the optical waveguide comprises at least one of embedding one or more materials in the optical waveguide (grating 1230, 1228 are part of the optical waveguide; Fig. 12a), melting one or more materials at the one or more locations of the optical waveguide, depositing one or more materials at the one or more locations of the optical waveguide, etching the optical waveguide at the one or more locations, and shooting the one or more locations of the optical waveguide with a laser to cause a local index of refraction change.
With respect to claim 12: Vincelette from the combination of Vincelette and Dowell further teaches the apparatus comprises at least one of a light- emitting device for propagating light through the optical waveguide (404, ¶ [0168]), a spectral measurement device, and an optical receiver for receiving light propagated, reflected, scattered or transmitted through the optical waveguide (404, ¶ [0168]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KRISTYN A HALL/Primary Examiner, Art Unit 3672